EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-8 of (i)our report dated March1, 2007 (except for Note 5 as to which the date is May10, 2007) (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the adoption of Statement of Financial Accounting Standards No.123(R), Share-Based Payment) relating to the financial statements of Iron Mountain Incorporated, appearing in the Current Report on Form8-K dated May10, 2007 of Iron Mountain Incorporated and (ii)our report dated March1, 2007, relating to management’s report on the effectiveness of internal control over financial reporting, appearing in the Annual Report on Form10-K dated March1, 2007 of Iron Mountain Incorporated for the year ended December31, 2006. /s/ Deloitte& Touche LLP Boston, Massachusetts December 6, 2007
